                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


RONALD MAYNARD, ET AL.,
                                                     Case No. 18-12523
             Plaintiff,
                                                     SENIOR U.S. DISTRICT JUDGE
v.                                                   ARTHUR J. TARNOW

MODERN INDUSTRIES, INC., ET AL.,                     U.S. MAGISTRATE JUDGE
                                                     ELIZABETH A. STAFFORD
             Defendants.

                                      /

ORDER CONSTRUING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT [5] AS A
            MOTION TO DISMISS AND DENYING THE MOTION

      Plaintiffs, three employees of Defendant, Modern Industries, Inc., bring this suit

for unpaid overtime pursuant to the federal Fair Labor Standards Act (“FLSA”). See 29

U.S.C. § 201 et seq. Defendant filed a motion pursuant to FED. R. CIV. P. 12(b)(6)

asking the Court to dismiss the action. Though the motion was labelled a motion for

summary judgment, it will be construed as a motion to dismiss, as the motion’s standard

of review section is that of a motion to dismiss, not a Rule 56 motion for summary

judgment.

                    FACTUAL AND PROCEDURAL BACKGROUND

      Plaintiffs—Ronald Maynard, Ray Monroe, and David Tornow—allege that they

were routinely underpaid during their time working for Defendant, a concrete supply

company based in Flint, MI. Because this motion is brought under FED. R. CIV. P.

                                       Page 1 of 8
12(b)(6), all of Plaintiffs’ plausible allegations will be taken true. Maynard was

employed as a driver from March 2013 to October 2017. (Compl. ¶ 10). He worked 50-

60 hours per week and by the end of his employ was paid $23.00 per hour. (Id. ¶¶ 13-

14). Monroe worked for Defendant from July 2015 to April 2018. (Id. at ¶ 21). He was

paid $23.50 per hour by the end of his employment and worked 70-80 hours per week.

Tornow was employed from July 2014 to September 2015, and his final wage was

$24.25 per hour. (Id. at ¶¶ 32 & 36). He worked 70 hours per week. (Id. at 37).

      All three plaintiffs allege that they were underpaid because although they

routinely worked through their daily 30-minute lunch break, they were not paid for that

time. (Compl. ¶¶ 15, 26, & 38). They filed this suit on August 14, 2018. [Dkt. # 1].

Defendants filed this Motion [5] on August 31, 2018. The motion is now fully briefed,

and the Court finds it suitable for determination without a hearing in accord with Local

Rule 7.1(f)(2).

                                      ANALYSIS

      I.   The Collective Bargaining Agreement’s Grievance and Arbitration
           Procedure
      The Collective Bargaining Agreement (“CBA”) between Teamsters Local 332,

the union to which Plaintiffs belong, and Modern Concrete, provides for an arbitration

and grievance procedure. (CBA Art. 10). The CBA explains,

      A grievance shall be defined to be any complaint, or dispute arising as to the
      interpretation, application, or observance of any of the provisions of this
      Agreement. It is mutually agreed that all grievances arising under and during
      the term of this Agreement shall be settled in accordance with the procedure
      herein provided and that there shall at no time be any strikes, tie-ups of

                                       Page 2 of 8
       equipment, slowdowns, walk-outs or any other cessation of work through the
       use of any method of lockout or legal proceeding.

(CBA Art. 10 § 1).

       Defendant argues that the complaint clearly arises out of the CBA, even though

the CBA is not mentioned by name. The unpaid lunch-break that Plaintiffs allege that

they regularly worked through are described under Art. 5 § 5 of the CBA: Lunch Period.

A dispute as to whether an employee did or did not work during his lunch break arise

from the “interpretation, application, or observance” of the CBA. Putting aside

Defendant’s failure to even mention the Federal Arbitration Act in its motion,

compelling arbitration is not appropriate where the arbitration clause at issue did not

clearly foreclose filing suit.

       Courts have long held that employees have individual labor rights under the

FLSA that are separate and distinct from their collective rights under a collective

bargaining agreement. Vega v. New Forest Home Cemetery, LLC, 856 F.3d 1130, 1134

(7th Cir. 2017) (“[A]n employee’s statutory rights are distinct from his contractual

rights and as such must be analyzed separately with respect to his right to enforce them

in court.”). An employee’s participation in a collective agreement to arbitrate disputes

arising from a collective bargaining agreement does not automatically preclude that

employee from vindicating his or her FLSA rights in federal court, even where the rights

provided are identical (e.g., time-and-a-half compensation for hours worked over a

forty-hour work week.). “While courts should defer to an arbitral decision where the


                                       Page 3 of 8
employee’s claim is based on rights arising out of the collective bargaining agreement,

different considerations apply where the employee’s claim is based on rights arising out

of a statute designed to provide minimum substantive guarantees to individual

workers.” Barrentine v. Arkansas-Best Freight Systems, Inc., 450 U.S. 728, 737 (1981).

The Barrentine Court went on to note that since unions are called on to balance

individual and collective interests, and because arbitrators may be better versed in “the

law of the shop, not the law of the land,” employees should retain the option to pursue

their individual statutory rights in federal court, even where there is an option for redress

by union-sponsored arbitration. Id. at 742-43.

       As Defendant observes, the Supreme Court ruled in Epic Systems v. Lewis, 138

S. Ct. 1612 (2018) that mandatory arbitration clauses are enforceable even where the

employee seeks to vindicate claims arising from the Fair Labor Standards Act. Lewis

dealt with a contract that unambiguously provided that arbitration was the exclusive

remedy for disputes between employer and employee. Id. at 1619-20. A contract that

does not clearly disavow the parties’ access to federal court cannot compel arbitration,

however. “The language of the agreement … must be clear and unmistakable in order

for it to be enforced against an employee who wishes to bypass the contractual dispute

resolution process in favor of a judicial forum.” Vega, 856 F.3d at 1134 (citing 14 Penn

Plaza, LLC v. Pyett, 556 U.S. 247, 274 (2009)).

       The language of the CBA between Teamsters Local 332 and Modern Concrete

does not clearly provide that arbitration is an exclusive remedy for all disputes arising

                                          Page 4 of 8
between employee and employer. Instead, the arbitration and grievance procedure is

specifically cabined to disputes arising from the “interpretation, application, or

observance” of the CBA. This language would not put an employee on notice that he

or she was surrendering the ability to litigate the deprivation of any statutory rights that

were also protected by the CBA. Further, the grievance procedure is established as an

alternative to collective action that the union might take to vindicate its rights under the

CBA (“strikes, tie-ups of equipment, slowdowns, walk-outs or any other cessation of

work through the use of any method of lockout or legal proceeding”). Legal proceedings

are only mentioned as a means of collective work cessation. If the contracting parties

wanted to funnel all disputes arising between employer and employee to the grievance

and arbitration procedure, they could have said as much. They did not, and the fact that

Plaintiffs’ claims touch on issues that could also be brought to arbitration by their union

is not grounds for dismissal.

       II.    Sufficiency of the Pleadings

       Defendant argues that the complaint fails to meet the pleadings standard outlined

in Iqbal and Twombly, and therefore should be dismissed under Rule 12(b)(6).

       To survive a motion to dismiss, a complaint must contain sufficient factual
       matter, accepted as true, to “state a claim to relief that is plausible on its face.”
       [Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556, 570, 127 S.Ct. 1955, 167
       L.Ed.2d 929 (2007)]. A claim has facial plausibility when the plaintiff pleads
       factual content that allows the court to draw the reasonable inference that the
       defendant is liable for the misconduct alleged. Id. at 556. The plausibility
       standard is not akin to a “probability requirement,” but it asks for more than
       a sheer possibility that a defendant has acted unlawfully. Ibid. Where a
       complaint pleads facts that are “merely consistent with” a defendant's

                                           Page 5 of 8
      liability, it “stops short of the line between possibility and plausibility of
      ‘entitlement to relief.’” Id. at 557 (brackets omitted).

Iqbal, 556 U.S. at 678.

      Though Iqbal required more detailed pleadings of plaintiffs, it did not change

FED. R. CIV. P. 8(a)’s requirement that a pleading be “a short and plain statement of the

claim showing that the pleader is entitled to relief.” This requirement can be onerous

where the grounds for relief are complex and multifaceted, such as in Gifford v. Meda,

2010 WL 1875096 (E.D. Mich. 2010) (requiring more detailed pleadings for allegations

of civil conspiracy under RICO). It can be fatal when a complaint alleges only, for

instance, “Defendants paid Plaintiffs just their regular hourly rate of pay for hours

worked over 40 in a week...and failed to pay Plaintiffs one and one half times their

regular rates of pay for all hours worked over 40 in a week.” Hall v. Plastipak, 2015

WL 5655888, at *3 (E.D. Mich. Sept. 25, 2015) (dismissing a complaint for lack of

specificity). This case, by contrast, is a straightforward overtime case, and Plaintiff

alleges the time increments for which they were underpaid (the thirty-minute lunch

breaks) and the reason for their underpayment (their lunch breaks were deducted from

their wage calculations).

      Plaintiffs have pled their hourly wages and their dates of employment, and their

omission of specific dates on which they worked through their lunch breaks is not fatal

to their claims. Iqbal does not require FLSA plaintiffs to plead specific dates on which

they were deprived of overtime. See Roberts v. Corrections Corp. of America, 2015 WL


                                        Page 6 of 8
3905088 (M.D. Tenn. June 25, 2015); Pope v. Walgreen Co., No. 3:14–CV–439, 2015

WL 471006 (E.D. Tenn. Feb.4, 2015); Potts v. Nashville Limo & Transp., 2014 WL

7180164, at *2 (M.D. Tenn. Dec.16, 2014); Burton v. Appriss, Inc., 2013 WL 6097107,

at *3 (W.D. Ky. Nov. 18, 2013); Miller v. AT & T Corp. 2013 WL 5566698, at *2 (N.D.

Ohio Oct. 9, 2013). The pleadings provide ample notice of the three plaintiffs’ claims

against their former employer, and Defendant’s questions as to the nature of these

claims can be answered in the course of discovery.

       Defendant also argues that Plaintiffs do not make any factual allegations that

Defendant willfully violated the FLSA. The Fair Labor Standards Act provides that a

cause of action arising from its willful violation may be brought within a statute of

limitations of three years. 29 U.S.C. § 255. The statute of limitations for non-willful

violations is only two years. Id.

       A plaintiff is not required to plead his way around a statute of limitations before

it is even raised. Statutes of limitations are affirmative defenses, not elements of a cause

of action. Horton v. Potter, 369 F.3d 906, 911 (6th Cir. 2004). If they are not raised,

they are waived. Id. Plaintiffs have no burden to anticipate the defendant’s assertion of

a statute of limitations defense. See Sec'y of Labor v. Labbe, 319 F. App’x 761, 764

(11th Cir. 2008) (finding in a FLSA case that “[t]he Secretary was under no obligation

to anticipate and negate this affirmative defense in the complaint.”). Defendant has

raised the affirmative defense that non-willful violations of the FLSA are subject to a

two-year statute of limitations. The parties can now litigate the issue.

                                         Page 7 of 8
                                   CONCLUSION

      Plaintiffs have adequately pled that their rights under the Fair Labor Standards

Act were violated when Defendant deducted their lunch time from their wages. Though

overlapping in substance, Plaintiffs’ statutory rights are legally distinct from those

rights that its union may enforce with arbitration under their Collective Bargaining

Agreement. There are therefore no grounds to compel arbitration.

      IT IS ORDERED that Defendant’s Motion for Summary Judgment [5] is

DENIED.

      SO ORDERED.



                                       s/Arthur J. Tarnow
                                       Arthur J. Tarnow
Dated: June 12, 2019                   Senior United States District Judge




                                      Page 8 of 8
